MATTHEWS, Justice,
concurring.
I agree that the decree of adoption should be affirmed and that it is appropriate for the superior court on remand to address the subject of visitation. I therefore concur in the result of today's opinion. But I disagree with the opinion's conclusion that the final decree of termination is invalid. The natural mother's recent reaffirmation of her desire to have the Wilsons adopt the child has mooted this point in this case. But in future cases the dicta in today's opinion may have the effect of disturbing existing adoptions and adoptive placements and will change Alaska adoption practice. I therefore write separately to express my disagreement. In my view, the adoption decree should have been affirmed even if the natural mother had not, in the eleventh hour of the appeal, ratified the adoption. The discussion that follows is written without. taking her ratification into account.
Today's opinion states that the final order of termination is invalid because the relinquishment on which it is based is invalid. The opinion argues that the relinquishment is invalid for two reasons. First, because it expresses an understanding (the "condition") that if the child is not adopted by the Wilsons the relinquishment will be voided. This provision is invalid, according to the opinion, because it is a condition, and our statutes do not permit conditional relinquishments. It follows, the opinion concludes, that the relinquishment as a whole is invalid. Second, the opinion argues that the relinquishment is invalid because use of relinquishments, rather than consents to adoption, is impermissible in private party adoption cases.
I disagree. For two independent reasons I do not believe that the expressed understanding that the relinquishment can be withdrawn if the Wilsons do not adopt the child makes the relinquishment invalid. First, regardless of its validity, the condition is irrelevant because we know that it will not occur. The Wilsons have adopted the child. Second, properly construed the condition is not prohibited by the Alaska Statutes, mainly because it is consistent with remedies that are available under current law to a relinquishing parent upon the failure of a contemplated adoption. As to the issue of whether relinquishments rather than consents may be used in private party adoptions, the Alaska Statutes suggest that relinquishments may be used in such cases.
The paragraphs that follow explain my position in more detail,. Before discussing each issue separately, I make a number of points that are common to each.
The statutory section concerning relin-quishments is AS 25.23.180. I set out its relevant subsections in the margin.1 This *633section and most of the rest of Alaska's adoption act were enacted in 1974 based on the 1969 Uniform Adoption Act as revised in 1971.2 Section .180's counterpart in the 1969 Uniform Adoption Act is section 193 The 1969 Uniform Act should not be confused with the very different 1994 Uniform Adoption Act which Alaska has not adopted.4
Alaska's adoption act contains its own rule of construction. Alaska Statute 25.23.005 provides: "This chapter shall be liberally construed to the end that the best interests of adopted children are promoted. Due regard shall be given to the rights of all persons affected by a child's adoption." Although section .005 was enacted in 1990, it is consistent with the rule of construction that we had previously adopted. In S.0. v. W.S. we rejected a rule of strict construction for our adoption act5 Instead we stated that the act should be construed in a manner that best accomplishes the overriding purpose of the act, promoting the welfare of children. We warned against "permitting mere technical defects in consents to adoption to serve as a basis for disrupting familial ties and relationships that have developed in reliance on the validity of such consents.6 The same admonition must also apply to relinguish-ments.
The damage that can be done to children by disrupting psychological ties between adoptive parents and children is well recog*634nized. As we stated in Hernandez v. Lambert, "[aldoptive custody results in the rapid development of lasting and powerful psychological ties between adoptive parents and children, especially young children. Once formed, these bonds can seldom be severed without irreparable damage to the child's well being." 7
I. The Condition Is Irrelevant Because it Will Not Occur.
We know that the condition that the relinquishment may be voided if the Wilsons do not adopt Keith will not occur because the superior court has entered a decree of adoption in favor of the Wilsons. Under this cireumstance the condition is moot and can properly be ignored. The natural mother's expectations have been satisfied. There is no need to speculate as to what a proper judicial response would be if the condition had occurred, because we know that it will not occur.
I know of no case that suggests that an adoption should be invalidated because it is based on a relinquishment that is subject to an impermissible condition where it is known that the condition will not be realized. To the contrary, in In re J.R.S. we held that the defeasing condition expressed in AS 25.28.180(g) (authorizing the withdrawal of a relinquishment with the consent of the person having custody of the child where the child is not placed for adoption) did not destroy the finality of a termination decree for ICWA purposes because the condition had not occurred and the condition was thus "not relevant." 8
This is not a case in which a parent attempts to revoke a relinquishment before her child has been placed for adoption. AS 25.23.180(g), which provides that a decree terminating parental rights may be vacated if the child has not been placed for adoption and the person having custody agrees to the decree's vacation, is not relevant here. Nothing in the statute governing relinquishments suggests that the decree the superior court entered was anything less than final.9"
The teaching of J.R.S. is that where a condition that could cause the avoidance of a relinquishment will not occur, the fact that at the time of the termination decree the possibility that the condition might occur was still open is not relevant Once we know that the condition will not oceur it may be ignored.
Such a rule makes eminent good sense. No conceivable purpose is served by vacating an adoption based on a hypothetical possibility that we know will not occur. In such cireumstances, the best response is simply to treat the condition as irrelevant. Consistent with the statutory and case law rule of construction noted earlier, this is the response that promotes the best interests of adopted children and avoids the disruption of familial ties and relationships that have developed as a result of an adoptive placement.
II. Relinquishments May be Terminable upon the Failure of a Contemplated Adoption.
The point that the condition is irrelevant because it will not occur is, in my opinion, a sufficient response to the majority's position that the conditional nature of the relinquishment would require the present adoption to be set aside. But I also believe that properly understood the condition is permissible for the reasons that follow.
An opinion of the Massachusetts Supreme Court, In re Adoption of a Minor,10 contains a useful analysis of a questioned condition in an adoption context. In that case the natural mother consented to the adoption of her child by the adoptive parents "on condition that they will give me visitation rights....11 4 Although the adoptive parents allowed visitation, the natural mother attempted to withdraw her consent to adoption and petitioned for return of the child. She contended that her consent was unenforceable because it was conditional and therefore did not satisfy *635the requirements of Massachusetts law and was against public policy."12 The Massachusetts court, in an opinion authored by the distinguished jurist and law professor, Robert Braucher, held that the questioned condition did not invalidate the consent. The court first observed that the condition must be given a practical construction making it subject to the overriding interest in the welfare of the child. Justice Braucher wrote:
We think that the mother in this case sought, not a legal assurance of visitation rights overriding all requirements of the welfare of the child, but a practical assurance of the cooperation of the petitioners so long as visitation rights were not contrary to the interests of the child. She got what she sought. If she had not tried to withdraw her consent, a decree of adoption might have been entered incorporating the agreement. Such a decree would not be void. But it would not prevent "the supreme inquiry as to the requirements of the welfare of the child." 13]
As so construed, the court found the condition not to be against public policy. But the court went on to observe that if the condition were found to be against public policy, the condition would be unenforceable, but the consent to adoption would still be valid:
If the agreement had provided for a legal right overriding the welfare of the child, it would at least to that extent be against public policy, but the result would be that the offending provision would be unenforceable, not the consent to adoption. Otherwise, the overriding policy serving the welfare of the child would be frustrat-eq.14
I believe that the condition in this case must be construed at all times to be subject to the overriding interest in the welfare of the child. It should also, in my judgment, be given a practical construction similar to that employed by the Massachusetts court in In re Adoption of a Minor. What it contemplated was that the Wilsons would go forward with the adoption, but if the adoption failed it was understood that they would not stand in the way of the resumption of custody by the natural mother. As so construed, the condition is fully consistent with existing remedies that are available following the failure of a contemplated adoption.
There are three principal remedies for failed adoptions. The first is contained in AS 25.23.180(g).15 This subsection contains a provision that permits a parent to withdraw her relinquishment if the child "is not on placement for adoption" with the consent of the party having custody of the child, The second remedy is contained in AS 25,.28.120(d). This subsection requires the court, upon determining that an adoption petition must be denied, to decide who should have custody of the child, considering the child's best interests.16 A voluntarily terminated parent is not excluded from the group of potential custodians under this section."17 The third remedy is found in Civil Rule 60(b) (permitting relief from judgments in defined cireumstances).18 A relinquishing parent, like any other litigant, may avail herself of the remedies provided by Civil Rule Relief is sometimes afforded under this rule's catch-all clause, 60(b)(6) ("any other reason justifying relief from the operation of the judgment"), when in important ways a fundamental assumption underlying the basis for consenting to a judgment has been destroyed.19
*636Construed reasonably and practically, the condition in question fits readily within these remedies. If the Wilsons were to have a change of heart after accepting custody of the child or if their adoption efforts failed and the child was therefore no longer on placement for adoption, subsection .180(g) would be applicable. Subject to considerations of the best interests of the child, the understanding reflected in the relinguishment that the natural mother would resume custody could be realized. If the adoption was actually denied, AS 25.23.120(d) would also apply and the court would have to determine, considering the best interests of the minor, who would have custody of the minor. In such a proceeding the Wilsons' cooperation with the efforts of the natural mother would be expected, though it might be of little importance given that their adoptive efforts would already have been refused. As to the potential 60(b) remedy, the condition reflects a fundamental assumption that exists in most private party adoption cases, namely that the parties to whom the child is relinquished for adoption would adopt the child. Even when not made a condition, one would expect that this would be the assumption of the relinquishing parent. Upon the failure of such an assumption, Rule 60(b)(6) relief should be available. Since this could be the case even if the assumption were not expressed as a condition, the fact that the condition is expressed should not make a difference. The same relief should be available either way.
In short, I believe that the expression of the understanding that if the Wilsons did not adopt the child the relinquishment would be voided, when given a reasonable and practical construction, is consistent with and, at most, facilitates the remedies that would be available in any event to the natural mother. It is therefore unobjectionable.
It is undisputed that relinquishments that are subject to withdrawal upon the failure of specified parties to adopt a particular child have long been used in Alaska adoption practice. The State of Alaska acknowledges that the Division of Family and Youth Services "has allowed conditional relinquishments in the past." Currently the policy and procedure manual of the division still contemplates that parents may relinquish their parental rights "with the understanding that their child will be adopted by a specific person." The division treats this understanding as subject to the welfare of the child.20
Our case law reflects the use of conditional relinquishments. In In re J.L.F. the state negotiated a conditional relinquishment with the biological mother which, eventually, the biological mother refused to sign.21 This refusal was found by the superior court to be a reason in support of the superior court's finding under AS 25.23.180(c)(2) that the biological mother had unreasonably withheld her consent to adoption.22 In In re Adoption of F.H. a relinquishment conditioned on adoption by particular prospective adoptive parents was employed.23 An adoption in favor of these prospective parents would have *637amounted to a deviation from the ICWA preferences.24 The superior court held that the conditional nature of the relinquishment was one reason why good cause existed for deviation from the ICWA preferences, because otherwise there would be much uncertainty concerning the child's future.25 We upheld the court's reliance on the conditional nature of the relinquishment.26
The historic use of conditioned relinguish-ments in Alaska is relevant in considering whether the Alaska Statutes should be construed as prohibiting the practice. "The meaning attached by people affected by an act may have an important bearing on how it is construed."27 In addition, adopting parties and their counsel have relied on this practice, its recognition by the courts, and the fact that it has never been questioned, in structuring adoptions. This reliance is also a reason favoring a permissive construction: "One of the soundest reasons sustaining contemporaneous interpretations of long standing is the fact that the public has relied on the interpretation."28 Such an interpretation is also called for by the applicable rule of construction that Alaska's adoption statutes should be construed to promote the best interests of adopted children and avoid disrupting adoptive placements.29
I also believe that the law of contracts provides an applicable analogy that should guide our decision as to whether the current relinquishment is unenforceable. Under contract law, whether a contract or a part of a contract is unenforeeable entails a balancing of the interests for and against enforcement.30 In weighing the interest in enforcement, account must be taken of the justified expectations of the parties, any forfeiture that would result if enforcement were denied, and any special public interest in enforcement. In weighing the public policy against enforcement, account must be taken of the strength of the policy against enforcement, the likelihood that a refusal to enforce will further that policy, the seriousness of any misconduct, and the directness of the connection between any misconduct and the questioned provision.
Viewing the relinquishment as a whole, the interest in its enforcement readily outweighs any public policy against its enforcement. First, all parties justifiably expected that the relinquishment would be enforceable. Second, the forfeiture involved is the severance of the bonded parent/child ties that have *638developed between the child and the Wilsons. This is an extraordinarily strong interest. Relatedly, the special public interest involved is the public interest in the stability of adoptive placements. This too is an extraordinarily strong interest.
I am at a loss to express what the public policy might be against enforcement of the relinquishment. No judicial decision of this court has ever expressed a policy against conditional relinquishments. The two cases on which the majority opinion relies from other jurisdictions31 express the view that there can be no conditional relinquishment under the statutes in their respective states, but they express that conclusion without giving reasons. The only public policy reason offered by the majority is that relinquish-ments have shorter periods for their withdrawal than do consents,32 but this reason challenges the use of relinquishments in all adoptions, and has nothing to do with the conditionality of relinquishments.33 I had assumed, at least provisionally, that a defeasing condition such as we have here might be felt to be undesirable because it potentially interferes with the stability of an adoptive placement. But this is not likely to be the case because the relinquishment would not be revoked until and unless the placement failed to lead to adoption. It is the failure, not the condition, that would cause the instability.
Turning to the second relevant factor of section 178(8) of the Restatement, we can ask whether refusal to enforce the relinquish ment will further the policy of stability of adoptive placements. The answer to that question is that just the opposite will occur where, as here (and as will commonly be the case), the contemplated adoption actually occurs. The policy of stability in adoptive placements is furthered by enforcing the re-Tinquishment. Ironically, refusing to enforce the relinquishment causes instability. As to the third factor, there is no misconduct in this case. It is therefore apparent that the balance of relevant factors clearly favors the conclusion that the relinquishment is not unenforceable on grounds of public policy.
Another point should also be made. In light of the clear preponderance of interests favoring upholding adoptive placements, if the condition in this case were found to be against public policy, the condition should not be enforced, but this should not affect the validity of the relinquishment. As the Massachusetts court stated, if the agreement were "against public policy, ... the result would be that the offending provision would be unenforceable, not the consent to adoption. Otherwise the overriding policy serving the welfare of the child would be frustrated.34
In summary, the understanding expressed in the relinquishment in this case did not render the relinquishment invalid. Properly construed, it is consistent with remedies that the law provides to a relinquishing parent upon the failure of a contemplated adoption and is therefore unobjectionable. Further, similar provisions have long been used and recognized in Alaska without critical comment, and parties have relied on this practice. The practice does not violate public policy when one considers the relevant factors that should be considered in determining whether a provision is unenforceable on grounds of public policy. This interpretation satisfies the applicable rule of construction that Alaska's adoption statutes should be construed to promote the best interests of adopted children and to avoid disrupting adoptive placements. Finally, even if the questioned condition were against public policy, the appropriate remedy would be to declare the condition to be unenforceable but not the relinquishment.
III. Alaska Law Provides Two Methods for the Voluntary Termination of Parental Rights and the Adoption of Children-Either Method May Be Used in Private Party Adoptions.
Today's opinion holds that the final order of termination is invalid because it is based *639on a relinquishment which might be voided if the Wilsons did not adopt the child. But the opinion also makes a second point, namely that relinquishments in private party adoption cases are simply impermissible.35 As this point has nothing to do with the conditionality of any particular relinquishment, it would serve as a basis for invalidating the decree of termination in this case even if the relinquishment were not found to be invalid because of its conditional nature.
The majority makes the point that private placement adoptions cannot be accomplished by a method involving relinquishments without any analysis or discussion of the terms of the Alaska Statutes. Instead, the majority relies on the commentary to the Uniform Adoption Act of 1994.36 While the Uniform Adoption Act of 1994 does contain a number of provisions making it clear that relinguish-ments can only be made to agencies,37 the 1994 act has not been adopted in Alaska. As already stated, Alaska's laws pertaining to adoption were mostly passed in 1974 and were patterned on the 1969 Revised Uniform Adoption Act. Neither Alaska's statutes nor the 1969 Uniform Adoption Act contain provisions similar to the 1994 Uniform Adoption Act specifying that a relinquishment of parental rights may only be made to an agen-cy38 To the contrary, Alaska law contains provisions that suggest that a relinquishment may be made in the context of a private party adoption.
One very strong suggestion is found in AS 25.23.180(e)(2). This subsection permits a petitioner for adoption, necessarily a private individual, to file "a petition for termination" of parental rights "in connection with an adoption proceeding." Adoption Rule 6(b) makes it clear that such a petition for termination may be based on a voluntary relinquishment of parental rights pursuant to AS 25.28.180(b). Thus a private individual may petition for termination based on a voluntary relinquishment given under subsection 180(b) in combination with the private individual's petition for adoption. This strongly implies that the relinquishment on which the private individual bases the combined petition for termination and adoption may permissibly have been given in favor of the private individual.
Further support is found in subsection .180(a) which provides that parental rights "may be relinquished and the relationship of parent and child terminated in or before an adoption proceeding as provided in this seetion."39 Again, since adoption proceedings are only brought by private individuals this suggests that relinquishments may be used by private individuals in connection with adoption proceedings. Added support is *640found in subsection .180(b)(1) which provides that a relinquishment must either be signed in the presence of the representative of an agency or "in the presence and with the approval of a court...." This suggests that relinquishments may be given in favor of private individuals, because signing before a court would not be necessary in the case of an agency taking a relinquishment.
Finally, AS 25.23.180(b)(2) applies to signed relinquishments that do not meet the formal requirements of (b)(1) where "the petitioner has had custody of the minor for two years ... and the court finds, after considering the circumstances of the relinquishment and the long continued custody by the petitioner, that the best interest of the child requires the granting of adoption." One would expect that relinquishments granted in favor of professional agencies would meet the formal requirements of (b)(1), whereas relin-quishments in favor of private individuals are far more likely to be defective40 This savings clause thus seems squarely aimed at private party relinquishments.
Alaska law clearly provides for two parallel methods that lead to the same end result of termination of parental rights and adoption. That these dual methods exist is uncontested. What is at issue is whether the relinquishment method may be used in private party adoptions. I will here briefly describe each method.
The first method, the consent track, entails execution of a consent to adoption by the natural parent, filing a petition for adoption, and entry of an adoption decree.41 The see-ond method, the relinquishment track, does not require a consent to adoption, but entails execution by the natural parent of a relinquishment of parental rights, entry of a decree terminating parental rights, filing a petition for adoption, and entry of a decree of adoption.42
There are different safeguards that apply depending upon which track is used. The "change-of-mind" period for the consent track is, as a matter of right, ten days after the consent is given and, by leave of court upon a showing that withdrawal of consent is in the best interest of the child, any time before entry of a decree of adoption.43 By contrast, the withdrawal period as a matter of right under the relinquishment track is ten days after execution of the relinquishment without a provision for subsequent withdrawal by leave of court.44 But consents to adoption need only be signed before a notary,45 whereas a relinquishment must be signed in the presence of an agency or the court, and if the latter, must also be approved by the court after an inquiry as to the parent's understanding of the consequences of the relinquishment and the voluntariness of her assent.46 Alternatively, written relinquish-ments that do not meet the formal requirements of AS 25.23.180(b)(1) may still be valid but only if the private party petitioning for adoption has had custody of the child for two years and the court, after considering the cireumstances of the relinquishment and the period of custody by the petitioner finds that the best interests of the child requires granting the adoption.47
That the relinquishment track may be used in private adoptions is supported by evidence of actual practice in Alaska over several decades. The record before us contains the *641unrefuted affidavits of two experienced adoption attorneys who state that the use of the relinquishment track has long been a normal and accepted practice in private adoptions in Alaska.48
And two of our published cases confirm the use of the relinquishment track in private adoptions. In In re Adoption of F.H. the mother appeared before the probate master and executed documents "relinquishing her parental rights to the Hartleys."49 Over the opposition of both the state and the child's tribe, an adoption decree in accordance with the private relinquishment was entered and affirmed by this court.50 S.O. v W.S. is another case in which the relinquishment method was employed in a private adoption context.51
As this case illustrates, parties have relied on the established and recognized practice described above. Further, as also noted, this practice finds much support in the Alaska adoption act. Because of these factors, the applicable rule of construction promoting the interest of children and disfavoring the disruption of bonded relationships based on adoptive placements also counsels in favor of an interpretation validating the existing practice.
Today's majority opinion views the use of the relinquishment track in private party adoption cases as an "end run" around the "relatively lengthy parental withdrawal period" built into the consent track.52 But one could say by the same logic that use of the consent track cireumvents the greater protection inherent in the more demanding exe-ecution requirements pertaining to relinquishments.53 In truth, it is not appropriate to regard the use of one track rather than the other as a cireumvention of protections built into the other because both tracks are legislatively permitted methods of achieving the same end.
The only public policy reason offered by today's opinion for setting aside the relinquishment is in order to "disallow the circumvention of procedures" inherent in the "relatively lengthy parental withdrawal period" allowed for adoptions under the consent *642track.54 Since the time for withdrawal as a matter of right is exactly the same under state law for relinguishments and consents, what the majority appears to be saying is that the longer periods for withdrawing relin-quishments as a matter of right provided by ICWA are desirable as a matter of public policy.
My response to this is that the primary source of public policy employed by this court should be the Alaska Statutes. ICWA must be followed where it applies. But I do not think that ICWA should be regarded as a source for public policy based rulings where the periods it mandates do not apply and differ from the express provisions of Alaska law.
Alternatively, or in addition, the majority may be saying that a period for withdrawing relinquishments not as a matter of right but by leave of court is desirable as a matter of public policy. Such a period is provided by state law in consent track cases but not in relinquishment track cases. My response to this is that the majority's policy judgment is at bottom a quarrel with the dual track system provided under Alaska law. The legislature has chosen to provide no period for withdrawal by leave of court after the ten day withdrawal as a matter of right period in relinquishment track cases, while providing a period for withdrawal by leave of court in consent cases. It is not for this court to say which choice is better. I note, for example, that the 1994 Uniform Adoption Act does not contain any period during which an effort can be mounted to withdraw either a consent or a relinquishment on general best interests grounds.55 Thus although the majority seems to endorse the view that a long period for withdrawal by leave of court is best, the current thinking of the commissioners on uniform state laws is consistent with the procedures in Alaska's relinquishment track, namely that there should be no such period.
Natural parents must be treated fairly. But their interests are subordinate to the goal of promoting the best interests of adopted children.56 There is no question but that the procedures under either the consent track or the relinquishment track are fair to natural parents. The procedures under both tracks are designed to ensure that parents fully understand the consequences of their assent and that they have given it freely and voluntarily. Further, they are afforded a ten-day period during which, as matter of right, they may withdraw their consents or relinquishments.57
In summary, the majority reaches its conclusion that the relinquishment method for termination and adoption may not be used in private party adoption cases without any analysis of the text of our adoption act. A textual analysis strongly suggests that the relinquishment track is intended for private as well as agency use. Alaska adoption practice over the years lends support to this view as does the applicable rule of construction favoring the interests of children and the maintenance of adoptive relationships. The policy reasons offered by the majority for its conclusion-basically that longer withdrawal periods are better than shorter ones-conflict with the choices made by the Alaska Legislature and express the majority's preference for the procedures afforded in one of the two available methods in the Alaska Statutes. Since both methods are permitted, it is not for this court to say that one is inherently superior to the other.
IV. Conclusion
For the reasons expressed above, I believe that the relinquishment used in this case is valid and therefore that the final order of termination is also valid. The majority has reached a contrary conclusion, but the natu*643ral mother's unselfish act of ratifying the adoption has resulted in the adoption being affirmed, a result that I warmly endorse.

. AS 25.23.180 provides in relevant part:
(a) The rights of a parent with reference to a child, including parental right to control the child or to withhold consent to an adoption, may be relinquished and the relationship of parent and child terminated in or before an adoption proceeding as provided in this section.
(b) All rights of a parent with reference to a child, including the right to receive notice of a hearing on a petition for adoption, may be relinquished and the relationship of parent and child terminated by a writing, signed by the parent, regardless of the age of the parent, a copy of which shall be given to the parent,
*633(1) in the presence of a representative of an agency taking custody of the child, whether the agency is within or outside of the state or in the presence and with the approval of a court within or outside of this state in which the minor was present or in which the parent resided at the time it was signed, which relinquishment may be withdrawn within 10 days after it is signed or the child is born, whichever is later; and the relinquishment is invalid unless it states that the parent has this right of withdrawal; or
(2) in any other situation if the petitioner has had custody of the minor for two years, but only if notice of the adoption proceeding has been given to the parent and the court finds, after considering the circumstances of the relinquishment and the long continued custody by the petitioner, that the best interest of the child requires the granting of adoption.
(c) The relationship of parent and child may be terminated by a court order issued in connection with a proceeding under this chapter or a proceeding under AS 47.10 on the grounds
(1) specified in 47.10.088; AS 47.10.080(0) or
(2) that a parent who does not have custody is unreasonably withholding consent to adoption, contrary to the best interest of the minor child; or
(3) that the parent committed an act constituting sexual assault or sexual abuse of a minor under the laws of this state or a comparable offense under the laws of the state where the act occurred that resulted in conception of the child and that termination of the parental rights of the biological parent is in the best interests of the child.
(d) For the purpose of an adoption proceeding under this chapter, a decree issued by a court of competent jurisdiction in this or another state terminating all rights of a parent with reference to a child or the relationship of parent and child dispenses with the required
(1) consent by that parent to an adoption of that child; and
(2) notice of a proceeding to that parent unless otherwise required by this section.
(e) A petition for termination of the relationship of parent and child made in connection with an adoption proceeding or in an independent proceeding for the termination of parental rights on grounds set out in (c)(3) of this section may be made by
(1) either parent if termination of the relationship is sought with respect to the other parent;
(2) the petitioner for adoption, the guardian of the person, the legal custodian of the child, or the individual standing in parental relationship to the child;
(3) an agency; or
(4) another person having a legitimate interest in the maiter.
[[Image here]]
(g) Notwithstanding the provisions of (b) of this section, a relinquishment of parental rights with respect to a child, executed under this section, may be withdrawn by the parent, and a decree of a court terminating the parent and child relationship on grounds set out in (c)(1) and (2) of this section may be vacated by the court upon motion of the parent, if the child is not on placement for adoption and the person having custody of the child consents in writing to the withdrawal or vacation of the decree.


. Uniz. Apoprion Act, 9 U.L.A. 133 (1999).


. Compare AS 25.23.180 with Unis, Abortion Act § 19, 9 U.L.A. 216-18 (1999).


. See supra note 3 at§ 11.


. 643 P.2d4 997, 1002 n. 7 (Alaska 1982).


, Id.


. 951 P.2d 436, 441-42 (Alaska 1998).


. 690 P.2d 10, 14 (Alaska 1984).


. Id.


. 362 Mass. 842, 291 N.E.2d 729 (1973).


. Id. at 730.


._ Id. at 730-31.


. Id. at 731 (internal citations omitted).


. Id. (internal citations omitted).


. See supra note 1.


. AS 25.23.120(c) & (d) provide:
(c) If at the conclusion of the hearing the court determines that the required consents have been obtained or excused and that the adoption is in the best interest of the person to be adopted, it may issue a final decree of adoption.
(d) If the requirements for a decree under (c) of this section have not been met, the court shall dismiss the petition and determine, in the best interests of the minor, the person including the petitioner to have custody of the minor.


. Id.


. See In re J.R.S., 690 P.2d 10, 14 (Alaska 1984).


. See Lacher v. Lacher, 993 P.2d 413 (Alaska 1999); Williams v. Crawford, 982 P.2d 250 (Alas*636ka 1999); McGee v. McGee, 974 P.2d 983 (Alaska 1999); Lowe v. Lowe, 817 P.2d 453 (Alaska 1991); Schofield v. Schofield, 777 P.2d 197 (Alaska 1989); Foster v. Foster, 684 P.2d 869 (Alaska 1984).


. See State of Alaska, Dep't of Health & Social Servs, Div. of Family & Youth Servs. Policy & Procedure Manual § 3.9.1 .h. This subsection provides:
When parents have relinquished their parental rights with the understanding that their child will be adopted by a specific person, the worker will notify them if the proposed placement fails. The requirement to notify the parents applies from the time of the relinquishment until the adoption is finalized, even after termination of parental rights. After receiving notice that the proposed placement has failed, a parent may notify the division, in writing, of a desire to withdraw the relinquishment. If the parent does not submit such notice to the division within 30 days of being notified of the failed placement, the division is not required to have any further contact with the parent. The parent's request to withdraw the relinquishment is not automatically granted. The Division decides whether to consent to the withdrawal or not, based on the circumstances of the case. Consents for withdrawal must be approved and signed by the Children's Services Manager.


. 912 P.2d 1255, 1260 (Alaska 1996).


. Id. at 1259.


. 851 P.2d 1361, 1362 (Alaska 1993).


. See 25 U.S.C. § 1915(a).


. In re Adoption of F.H., 851 P.2d at 1365.


. We stated:
Master Duggan recognized that F.H.'s situation would be uncertain if the Hartleys' adoption petition were dismissed and EP.D. withdrew her conditional relinquishment. E.P.D.'s relinquishment was conditioned on the Hart-leys' adoption of F.H.... The superior court properly considered F.H.'s situation if the adoption petition were dismissed. It was not clearly erroneous for the superior court to find that F.H.'s uncertain situation would have continued if the Hartleys were not allowed to adopt FH.
Id. at 1365.


. 2B Norman J. Statutes anp Staturory Construction § 49:06 at 94 (6th ed.2000).


. Id., § 49-07 at 99-100.


. AS 28.23.005.


. See Restatement (Second) of Contracts §§ 178 & 179 (1981). Section 178 of the Restatement provides:
(1) A promise or other term of an agreement is unenforceable on grounds of public policy if legislation provides that it is unenforceable or the interest in its enforcement is clearly outweighed in the circumstances by a public policy against the enforcement of such terms.
(2) In weighing the interest in the enforcement of a term, account is taken of
(a) the parties' justified expectations,
(b) any forfeiture that would result if enforcement were denied, and
(c) any special public interest in the enforcement of the particular term.
(3) In weighing a public policy against enforcement of a term, account is taken of
(a) the strength of that policy as manifested by legislation or judicial decisions,
(b) the likelihood that a refusal to enforce the term will further that policy,
(c) the seriousness of any misconduct involved and the extent to which it was deliberate, and
(d) the directness of the connection between that misconduct and the term.
In Brown v. Baker, 688 P.2d 943, 948 (Alaska 1984), we employed these factors in order to determine whether a security agreement in a limited entry fishing permit was unenforceable.


. In re Termination of Parental Rights Over J.M.J., 379 N.W.2d 816 (S.D.1985); and K.W.E. v. People, 31 Colo.App. 219, 500 P.2d 167 (1972).


. Op. at 630.


. I discuss this reason below on pages 641-642.


. In re Adoption of a Minor, 362 Mass. 842, 291 N.E.2d 729, 731 (1973) (citations omitted).


. Op. at 628 & n. 42.


. Id.


. See 1994 Uniform Adoption Act §§ 2-402(a)(1); 2-403; 2-406(a)(5), Uniz. Aporrion Act, 9 U.L.A. 51, 53, 55 (1999).


. The 1994 Uniform Adoption Act "aims to be a comprehensive and uniform state adoption code" that "goes beyond existing statutory laws to create a coherent framework for legitimizing and regulating both direct-placement and agency-supervised adoptions." Prefatory Note to 1994 Uniform Adoption Act. Unis. Aportion Act, 9 U.LA. 12, 14 (1999). Notwithstanding footnote 42 in today's opinion, § 2-403 of the 1994 act does not purport to clarify the 1969 Uniform Act. That section, in full, provides: "A parent or guardian whose consent to the adoption of a minor is required by Section 2-401 may relinquish to an agency all rights with respect to the minor, including legal and physical custody and the right to consent to the minor's adoption." Instead, this section is simply a part of the comprehensive new act. Likewise, the commentary to § 2-403 neither addresses nor purports to clarify the 1969 Uniform Act. Instead, it explains the objectives and operation of the new act. It states, in full:
This section helps clarify the distinction between consents and relinquishments and between direct and agency placements. A parent or guardian who makes a direct placement of a minor for adoption must execute a consent for the adoption to go forward. If the parent or guardian prefers, instead, to have an agency place the minor and consent to the minor's adoption, the parent or guardian has to relinquish all rights with respect to the minor to the agency. From then on, the agency acts in lieu of the parent or guardian: it acquires custody of the minor and the authority to place the child for adoption pursuant to the procedures in Sections 2-103 and 2-104. An agency may also acquire the right to place the minor for adoption pursuant to a court order.
Unis. Apoption Act, 9 U.L.A. 53 (1999).


. (Emphasis added.)


. An example of a defective relinquishment in favor of a private individual can be seen in S.O. v. W.S., 643 P.2d 997, 1000 (Alaska 1982).


. AS 25.23.040-.130; AS 25.23.130(a)(1) (effect of adoption decree is to terminate "all legal relationships between the adopted person and the natural parents").


. AS 25.23.180; AS 25.23.050(a)(4) (consent to adoption not required of parent who has relinquished right to consent under AS 25.23.180); AS 25.23.050(b) (notice of hearing on a petition for adoption not required to a person whose relinquishment has been filed with the petition).


. AS 25.23.070(b). ICWA changes the period of withdrawal as a matter of right in consent track cases to the final decree of adoption. 25 U.S.C. § 1913(c).


. AS 25.23.180(b)(1). ICWA changes the period under which a relinquishment may be withdrawn as a matter of right to the final decree of termination. 25 U.S.C. § 1913(c).


. AS 25.23.060(a).


. AS 25.23.180(b)(1); see Adoption Rule 9(d).


. AS 25.23.180(b)(2).


. The Affidavit of Robert B. Flint, a member of the American Academy of Adoption Lawyers, who has practiced adoption law in Alaska for the better part of three decades, states in part:
1 have routinely obtained decrees of termination of parental rights in private adoptions over the years of my adoption practice. Such decrees have always been obtained under AS 25.23.180(b). No court has ever questioned the statute's applicability to private adoptions nor has the Adoption Rules Committee.
Based on my actual experience and belief the use of AS 25.23.180(b) is a normal and accepted practice in private adoptions.
The Affidavit of Mary Ellen Ashton, former Probate Master for the Third Judicial District, and currently an attorney specializing in adoptions, states:
As Probate Master I approved [decrees of termination] under AS 25.23.180(b) in private adoptions where the petitioners were private parties.
I have practiced law since 1991 largely in the field of adoption. I have handled over 1000 adoption cases since that time including private adoptions. As appropriate I have used AS 25.[23].180(b) to obtain decrees of termination of parental rights in private adoption.
I am a member of the Adoption Rules Committee appointed by the Court,. At no session of the Committee has it been suggested that AS 25.23.180(b) is limited to agency adoptions.
It is my belief that the use of AS 25.23.180(b) for termination in private adoptions is acceptable practice and has been for many years.


. 851 P.2d 1361, 1362 (Alaska 1993).


. Id. at 1362, 1365.


. 643 P.2d 997, 1000 (Alaska 1982). But the relinquishment used in that case was ineffective because it was not signed before an agency or with the approval of a judge. Id.


. Op. at 630. Actually the period of withdrawal as a matter of right is identical under both tracks provided by state law: ten days after signature. The difference lies in withdrawal by leave of court upon a finding that withdrawal is in the best interest of the child. This type of withdrawal is specifically provided under the consent track, AS 25.23.070(b), but not under the relinquishment track. But in either case the court must still, before approving an adoption, find it to be in the best interest of the child, AS 25.23.120(c), and when this requirement is not met, the court must dismiss the adoption and proceed to determine based on the best interest of the child who should have custody of the child. AS 25.23.120(d).


. Compare AS 25.23.180(b)(1) & (2) with AS 25.23.060.


. Op. at 630 & n. 55.


. See 1994 Uniform Adoption Act §§ 2-408, 2-409, Unif. Aporrion Act, 9 U.L.A. 60-63 (1999).


. See, e.g., AS 25.23.005.


. By contrast the 1994 Uniform Adoption Act only allows revocation as a maiter of right within 192 hours after birth. See supra note 55. Thus although the majority seems to be saying in part that a longer period than ten days for the withdrawal of consents or relinquishments is good public policy, the current thinking of the commissioners on uniform state laws appears to be that a shorter period, or no period if the child is more than eight days old, is appropriate.